
	

113 SRES 595 ATS: Recognizing Nobel Laureates Kailash Satyarthi and Malala Yousafzai for their efforts to end the financial exploitation of children and to ensure the right of all children to an education. 
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 595
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2014
			Mr. Harkin (for himself and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		December 11, 2014 Reported by Mr. Menendez, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicDecember 16, 2014Considered, amended, and agreed to with an amended preambleRESOLUTION
		Recognizing Nobel Laureates Kailash Satyarthi and Malala Yousafzai for their efforts to end the
			 financial exploitation of children and to ensure the right of all children
			 to an education.	
	Whereas, on October 10, 2014, the Norwegian Nobel Committee awarded the 2014 Nobel Peace Prize to
			 Kailash Satyarthi and Malala Yousafzai;Whereas the International Labour Organization estimates that, worldwide, 168,000,000 children are
			 exploited financially, with 85,000,000 children working in very hazardous
			 environments and deprived of an education;Whereas the United Nations Children's Fund estimates that
			 101,000,000 children are not in school;Whereas Kailash Satyarthi and his organization, Bachpan Bachao Andolan, have rescued more than
			 82,000 children from the worst forms of
			 child labor;Whereas Malala Yousafzai has promoted education for girls in Pakistan since she was 11 years old
			 and is an advocate for worldwide access to education;Whereas Kailash Satyarthi has endured threats on his life as a result of such rescue efforts; andWhereas the Taliban attempted to kill Malala Yousafzai on October 9, 2012, as a result of her
			 efforts to encourage more girls to attend school: Now, therefore, be it
	That the Senate—(1)recognizes Nobel Laureates Kailash Satyarthi and Malala Yousafzai as symbols of peace and advocates
			 for ending the financial exploitation of children and for the opportunity
			 of all
			 children to have access to education;(2)commends all individuals working around the world to end the scourge of child slavery and to
			 advance education for all children;(3)recognizes the challenges that remain in ending the financial exploitation of children and
			 providing access to an education for all children;(4)urges all governments, civil society organizations, businesses, and individuals to unite in the
			 common purpose of protecting children from losing their childhoods as well
			 as their futures; and(5)recognizes the dedication and commitment to freedom, the rights of children, and the endurance of
			 the human spirit, demonstrated by all individuals who make sacrifices to
			 build a more peaceful world.
